This is an action brought by the plaintiff to recover judgment upon two promissory notes assigned to him for collection. These notes were given in renewal of notes given in payment of a subscription for stock in the Western Underwriting and Mortgage Company, one to each of two banks. Subsequently, on April 4, 1913, the defendant executed renewal notes. It is claimed by defendant that the original notes were procured by fraudulent representations. But the appellant claims that at the time of the giving of the renewal notes, April 4, 1913, plaintiff had become aware of the fraud, and that, therefore, he waived the fraud by giving the renewal notes.
After the opening statement by defendant, which was construed by the plaintiff as an admission of knowledge and, therefore, a waiver by defendant of the original fraud at the time of the giving of the renewal notes, the court on motion of the plaintiff made on that ground excluded evidence of the original fraud, and by ruling on the evidence and by instruction to the jury confined the defendant to evidence of fraud at the time of said renewal. The court in instructing the jury as to the measure of damages stated that it was assumed by the parties on the trial that the stock was of the value of two dollars per share (the amount paid therefor) if the original representations were true, and that for that reason no proof *Page 224 
had been given as to the value thereof in that event, and that the jury should so assume. While this was no doubt an instruction on the facts, it is stated to be on conceded facts, and we cannot say from the record printed in the briefs and before us that this was not correct, as it is presumed to be.
The only fraud alleged in the answer to have occurred at the time of the renewal of the notes is that the agents of the banks holding the notes "then and there ratified and confirmed the statements and representations so made by said agent, A.O. Garrett and L.U. McKee, and the said L.A. Blocman as aforesaid." It is claimed that this is but an allegation of a conclusion, but it is an allegation that the agent of the bank in effect repeated the previous false statements of the agents who sold the stock, which were set out in great detail in the answer, containing forty-two pages. The jury found on the issue thus presented in favor of the defendant. One of these representations that was thus confirmed by the agent of the banks was that "they wouldn't take five dollars a share for their shares if they couldn't get more," and that the bank regarded the stock as ample security for a loan of its face value. As the stock was actually worthless, and so found to be by the jury, this could hardly be classed as a mere expression of opinion. It was a statement of value which, taken alone, might be so regarded, but reinforced by the assertion that the banks regarded the stock as ample security for a loan of the face value thereof, without regard to the financial standing of the purchaser; that the Western Underwriting and Mortgage Company was "one of the solid financial institutions of the coast"; that the dividends arising from the company were so large that they would pay off the notes; that the banks preferred that form of security (the stock) to any other, and would gladly renew the notes, coupled with the actual loan by the banks of the face value of the stock, and the immediate renewal thereof, amply justified the jury in its finding of fraud. (See Barron Est. Co. v. Woodruff Co., 163 Cal. 561, [42 L. R. A. (N. S.) 125, 126 P. 351].)
The court instructed the jury that the case must be decided according to the preponderance of the evidence. This is correct. (De Kahn v. Chase, 177 Cal. 281, [170 P. 608].) This is the statutory rule in civil cases, and all judicial expressions concerning the necessity of clear and satisfactory proof of fraud must be construed in the light of the *Page 225 
fundamental rule that a preponderance of the evidence controls in a civil case. (Code Civ. Proc., sec. 2061, subd. 5.)
Judgment affirmed.
Melvin, J., and Victor E. Shaw, J., pro tem., concurred.